           Case 4:17-cv-03440-DMR Document 73 Filed 10/31/19 Page 1 of 5


 1    MARTON RIBERA SCHUMANN & CHANG LLP              QUINN EMANUEL URQUHART &
      HECTOR RIBERA (221511)                          SULLIVAN, LLP
 2    hector@martonribera.com                           David Eiseman (Bar No. 114758)
                                                        davideiseman@quinnemanuel.com
 3    548 Market St., Suite 36117                     50 California Street, 22nd Floor
      San Francisco, California 94104                 San Francisco, California 94111
 4    Telephone: (415) 360-2511                       Telephone:     (415) 875-6600
                                                      Facsimile:     (415) 875-6700
 5    Attorney for Plaintiff SEMICAPS Pte Ltd.
                                                      Attorney for Defendants Hamamatsu
 6    (Additional Counsel for Plaintiff               Corporation et. al
 7    listed below signature line)
                                                      (Additional Counsel for Defendants
 8                                                    listed below signature line)

 9
10

11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13    SEMICAPS PTE LTD.                           Case No: 17-cv-3440-DMR
14
                            Plaintiff,            STIPULATED REQUEST FOR ORDER
15                                                EXTENDING TIME TO FILE REPLY
             v.                                   CLAIM CONSTRUCTION BRIEF
16
      HAMAMATSU PHONTONICS K.K.,
17    HAMAMATSU CORPORATION, and
      PHOTONICS MANAGEMENT CORP.,
18
19                          Defendants.

20
21
22
23
24
25
26
27
28

     Case No. 3:17-cv-03440-DMR                               STIPULATED REQUEST FOR ORDER
                                                             EXTENDING TIME FOR REPLY BRIEF
           Case 4:17-cv-03440-DMR Document 73 Filed 10/31/19 Page 2 of 5


 1          Plaintiff, SEMICAPS Pte Ltd. (“Plaintiff”) and Defendants Hamamatsu Corporation,
 2   Hamamatsu Photonics K.K. and Photonics Management Corp. (“Defendants”), by and through their
 3   respective counsel, hereby stipulate as follows:
 4          WHEREAS, the parties have previously agreed and stipulated to extend the deadline for
 5   Hamamatsu Corporation and Photonics Management System to respond to the Complaint by 90 days,
 6   and to further extend the deadline by four weeks the time for Defendants to respond to the Complaint;
 7          WHEREAS, the parties have previously extended the deadline by one week for Defendants to
 8   answer the Complaint after the Court’s denial of the motion to dismiss;
 9          WHEREAS, Plaintiff’s deadline to file its reply claim construction brief pursuant to Patent
10   Local Rule 4-5(c) is November 4, 2019;
11          WHEREAS Plaintiff has requested a one-week extension of this deadline and Defendants
12   have agreed not to oppose;
13          WHEREAS, the extension will not impact any other deadlines in this action, including the
14   date of any event or any deadline already fixed by Court order, including the technical tutorial and
15   claim construction hearings set for January 3, 2020 and January 9, 2020, respectively;
16          THE PARTIES HEREBY STIPULATE and jointly request a one-week extension from
17   November 4, 2019 to November 11, 2019 for Plaintiff to file its reply brief in support of its claim
18   construction positions.
19          IT IS SO STIPULATED:
20
21   Dated: October 31, 2019
22    By: /s/ Ryan J. Marton                                By: /s/ Jared W. Newton
23
      MARTON RIBERA SCHUMANN &                              QUINN EMANUEL URQUHART &
24    CHANG LLP                                             SULLIVAN, LLP
                                                              David Eiseman (Bar No. 114758)
25                                                            davideiseman@quinnemanuel.com
      HECTOR RIBERA (221511)                                50 California Street, 22nd Floor
      hector@martonribera.com                               San Francisco, California 94111
26
      RYAN J. MARTON (223979)                               Telephone:     (415) 875-6600
27    ryan@martonribera.com                                 Facsimile:     (415) 875-6700
      CAROLYN CHANG (217933)
28    carolyn@martonribera.com                              QUINN EMANUEL URQUHART &
                                                            SULLIVAN, LLP
     Case No. 3:17-cv-03440-DMR                         1                  STIPULATED REQUEST FOR ORDER
                                                                          EXTENDING TIME FOR REPLY BRIEF
           Case 4:17-cv-03440-DMR Document 73 Filed 10/31/19 Page 3 of 5


 1    548 Market Street, Suite 36117            Ryan S. Goldstein (Bar No. 208444)
      San Francisco, California 94104             ryangoldstein@quinnemanuel.com
 2                                              865 S. Figueroa St., Floor 10
      [Tel.] (415) 360-2511                     Los Angeles, California 90017
 3                                              Telephone:     (213) 443-3000
                                                Facsimile:     (213) 443-3100
 4    Attorneys for Plaintiff SEMICAPS.
                                                QUINN EMANUEL URQUHART &
 5                                              SULLIVAN, LLP
                                                  Jared W. Newton (admitted pro hac vice)
 6                                                jarednewton@quinnemanuel.com
                                                  K. Kevin Chu (admitted pro hac vice)
 7                                                kevinchu@quinnemanuel.com
                                                1300 I Street, NW, Suite 900
 8                                              Washington, D.C. 20005
                                                Telephone:     (202) 538-8000
 9                                              Facsimile:     (202) 538-8100
10                                              MINAMINO LAW OFFICE, PLLC
                                                  Koichiro Minamino (admitted pro hac vice)
11                                                mick@minaminolaw.com
                                                2000 Pennsylvania Avenue, N.W. Suite 6000
12                                              Washington, D.C. 20005
                                                Telephone:    (202) 777-3638
13
14

15
                                                Attorney for Defendants Hamamatsu et al.
16
17
18
19

20
21
22
23
24
25
26
27
28

     Case No. 3:17-cv-03440-DMR             2                  STIPULATED REQUEST FOR ORDER
                                                              EXTENDING TIME FOR REPLY BRIEF
           Case 4:17-cv-03440-DMR Document 73 Filed 10/31/19 Page 4 of 5


                                     SIGNATURE ATTESTATION
 1
 2          Pursuant to Local Rule 5-1(i)(3), I, Ryan J. Marton, the ECF user whose ID and password are
 3   being used to file this STIPULATION TO EXTEND TIME TO FILE REPLY CLAIM
 4   CONSTRUCTION BRIEF, attest that the above-referenced signatories to this Stipulation have
 5   concurred in this filing.
 6
      Dated: October 31, 2019                      /s/ Ryan J. Marton
 7
                                                   Ryan J. Marton
 8
 9
10

11
12
13
14

15
16
17
18
19

20
21
22
23
24
25
26
27
28

     Case No. 3:17-cv-03440-DMR                      3                STIPULATED REQUEST FOR ORDER
                                                                     EXTENDING TIME FOR REPLY BRIEF
           Case 4:17-cv-03440-DMR Document 73 Filed 10/31/19 Page 5 of 5


 1   PURSUANT TO THE STIPULATION, IT IS SO ORDERED
 2   This ______ date of _________________, 2019
 3

 4   _____________________________________________________
 5   The Honorable Donna M. Ryu
 6
 7
 8
 9
10

11
12
13
14

15
16
17
18
19

20
21
22
23
24
25
26
27
28

     Case No. 3:17-cv-03440-DMR                    4          STIPULATED REQUEST FOR ORDER
                                                             EXTENDING TIME FOR REPLY BRIEF
